Entered: November 16th, 2018
                               Case 15-19606      Doc 62    Filed 11/16/18    Page 1 of 1
Signed: November 15th, 2018

SO ORDERED




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                              at Greenbelt
                                     In re:   Case No.: 15−19606 − TJC    Chapter: 13

Jose J Vasquez
Debtor

                     ORDER DISMISSING CASE ON REQUEST OF DEBTOR(S)
                     AND NOTICE THAT AUTOMATIC STAY IS TERMINATED
The Debtor(s) having requested dismissal of this Chapter 13 case, and the Court finding that the case has not been
converted under § 706, § 1112, or § 1208 of the Bankruptcy Code and that the case may be dismissed under §
1307(b) of the Bankruptcy Code, it is, by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that this case is dismissed; and it is further

ORDERED, that, to the extent the Trustee holds funds that would otherwise be returned to the Debtor(s), the Trustee
shall first deduct and remit to the Clerk the amount of $0.00 for unpaid filing and administrative fees; and

ALL PARTIES ARE HEREBY NOTIFIED, that the automatic stay imposed by 11 U.S.C. § 362(a) is terminated.


cc:   Debtor
      Attorney for Debtor − Craig W. Stewart
      Case Trustee − Timothy P. Branigan

                                                     End of Order

Section 109(g)(2) is applicable, and the above−named Debtor(s) may not file another bankruptcy petition for 180
days after the date this order is entered. By: smckenna, Deputy Clerk

15x08 (rev. 01/26/2010) − smckenna
